SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q þQUARTERLY REPORT PURSUANT TO SECTIONS 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934. For the quarterly period ended June 30, 2012 or ¨TRANSITION REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 1-7190 IMPERIAL INDUSTRIES, INC. (Exact name of registrant as specified in its charter) Delaware 65-0854631 (State or Other Jurisdiction of Incorporation) (I.R.S. Employer Identification No.) 1treet, Pompano Beach, FL 33069 (Address of principal executive offices) (Zip Code) (954) 917-4114 Registrant’s telephone number, including area code Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section13 or 15 (d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yesþ No¨ Indicate by checkmark whether the registrant has submitted electronically and posted on its corporate web site, if any, every Interactive Data file required to be submitted and posted pursuant to Rule405 of RegulationS-T during the preceding 12 month (or for such starter period that the registrant was required to submit and post such files Yesþ No¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer or smaller reporting company. See the definitions of “accelerated filer” and “smaller reporting company” in Rule12b-2 of the Exchange Act. Large accelerated filer¨Accelerated filer¨Smaller reporting companyþ Non-accelerated filer¨ (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Exchange Act Rule12b-2) Yes¨ Noþ Indicate the number of shares of Imperial Industries, Inc. Common Stock ($.01 par value) outstanding as of August 6, 2012: 2,566,210. IMPERIAL INDUSTRIES, INC. AND SUBSIDIARIES TABLE OF CONTENTS PART I. – FINANCIAL INFORMATION Page No. Item 1. Financial Statements 3 Condensed Consolidated Balance Sheets June 30, 2012 (Unaudited) and December 31, 2011 3 Condensed Consolidated Statements of Operations (Unaudited) Six and Three Months Ended June 30, 2012 and 2011 4 Condensed Consolidated Statements of Cash Flows (Unaudited) Six Months Ended June 30, 2012 and 2011 5 Notes to Condensed Consolidated Financial Statements (Unaudited) 6 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 16 PART II. – OTHER INFORMATION Item 1. Legal Proceedings 21 Item 1A. Risk Factors 21 Item 6. Exhibits 21 SIGNATURES 22 PART I. – FINANCIAL INFORMATION Item 1.Financial Statements IMPERIAL INDUSTRIES, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS June30, December31, ASSETS (Unaudited) Current assets: Cash and cash equivalents $ $ Trade accounts receivable, net Inventories Other current assets Current assets held for sale by assignee — Total current assets Property, plant and equipment, net Assets held for sale by assignee Other assets Total assets $ $ LIABILITIES AND STOCKHOLDERS’ EQUITY Current liabilities: Accounts payable $ $ Payable to former preferred stockholders Accrued expenses and other liabilities Current liabilities related to assets held for sale by assignee Line of credit — Current portion of long-term debt Total current liabilities Long-term debt, less current maturities Secured financing Total liabilities Commitments and contingencies (Note 16) Stockholders’ equity: Common stock, at par value Additional paid-in capital Accumulated deficit (13,985,000 ) (13,253,000 ) Total stockholders’ equity Total liabilities and stockholders’ equity $ $ The accompanying notes are an integral part of these condensed consolidated financial statements. - 3 - IMPERIAL INDUSTRIES, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited) Six Months Ended June30, Three Months Ended June30, Net Sales $ Cost of Sales Gross profit Selling, general and administrative expenses Operating loss (647,000 ) (655,000 ) (260,000 ) (162,000 ) Other (expense) income Interest expense (80,000 ) (78,000 ) (40,000 ) (40,000 ) Litigation settlement — — — Miscellaneous expense (7,000 ) (4,000 ) (6,000 ) (2,000 ) (87,000 ) (46,000 ) (42,000 ) Loss from continuing operations before income taxes (734,000 ) (412,000 ) (306,000 ) (204,000 ) Income tax expense — Loss from continuing operations (734,000 ) (412,000 ) (306,000 ) (204,000 ) Income (loss) from discontinued operations, net of taxes (177,000 ) — (66,000 ) Net loss $ ) $ ) $ ) $ ) Loss per Common Share: Loss from continuing operations – basic and diluted $ ) $ ) $ ) $ ) Income (loss) from discontinued operations – basic and diluted (0.00 ) (0.07 ) (0.00 ) (0.03 ) Net loss per share – basic and diluted $ ) $ ) $ ) $ ) Weighted average shares outstanding - basic and diluted The accompanying notes are an integral part of these condensed consolidated financial statements. - 4 - IMPERIAL INDUSTRIES, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (UNAUDITED) Six Months Ended June30, Cash flows from operating activities: Net loss $ ) $ ) Adjustments to reconcile net loss to net cash (used in) provided by operating activities: Depreciation Amortization Recovery of doubtful accounts (3,000 ) (15,000 ) Share-based compensation –– Changes in operating assets and liabilities: Trade accounts receivable (115,000 ) (283,000 ) Inventories (166,000 ) Other current assets (31,000 ) Accounts payable Accrued expenses and other liabilities (9,000 ) (154,000 ) Assets held for sale by assignee (1,000 ) Liabilities related to assets held for sale by assignee Net cash (used in ) provided by operating activities (588,000 ) Cash flows from investing activities: Purchases of property, plant and equipment (2,000 ) (51,000 ) Net cash used in investing activities (2,000 ) (51,000 ) Cash flows from financing activities: Proceeds from line of credit –– Repayment of long-term debt (20,000 ) (10,000 ) Net cash provided by (used in) financing activities (10,000 ) Net decrease in cash and cash equivalents (510,000 ) (53,000 ) Cash and cash equivalents, beginning of period Cash and cash equivalents, end of period $ $ Non-cash investing and financing activities: Capital lease obligations and equipment notes for new equipment $ –– $ The accompanying notes are an integral part of these condensed consolidated financial statements. - 5 - IMPERIAL INDUSTRIES, INC. AND SUBSIDIARIES NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) (1)Interim Condensed Consolidated Financial Statements The accompanying unaudited condensed consolidated financial statements have been prepared in accordance with the instructions to Form10-Q and do not include all of the information and footnotes required by accounting principles generally accepted in the United States of America for complete financial statements. In the opinion of management, all adjustments, consisting solely of normal recurring adjustments, considered necessary for a fair presentation, have been included. Operating results for the six and three months ended June 30, 2012 are not necessarily indicative of the results that may be expected for the year ending December31, 2012 or for future periods. The significant accounting principles used in the preparation of these unaudited interim condensed consolidated financial statements is the same as those used in the preparation of the annual audited consolidated financial statements. These statements should be read in conjunction with the consolidated financial statements and notes thereto included in the Company’s Annual Report on Form10-K for the year ended December31, 2011. (2)Description of Business Imperial Industries, Inc. (“Imperial”) through its wholly-owned subsidiary, Premix-Marbletite Manufacturing Co. (“Premix”), collectively with Imperial (the “Company”, “we”, “us”, and “our”) is primarily involved in the manufacture and sale of exterior and interior finishing wall coatings and mortar products for the construction industry, as well as the purchase and resale of building materials from other manufacturers. Sales of the Company’s and other products are made to customers primarily in Florida, and to a lesser extent, other states in the Southeastern United States and the Caribbean, through distributors and company-owned distribution facilities. The Company has three other subsidiaries, Just-Rite Supply, Inc. (“Just-Rite”), DFH, Inc. (“DFH”), formerly known as Acrocrete, Inc. (“Acrocrete”) and Triple I Leasing, Inc.None of these subsidiaries have any continuing operations. The condensed consolidated financial statements contain the accounts of Imperial and its wholly-owned subsidiaries, Premix, Just-Rite, DFH and Triple I Leasing, Inc. However, Just-Rite’s assets were assigned to a third party on June11, 2009 through an Assignment for the Benefit of Creditors proceeding under Florida state law (see Note 4). As a result, Just-Rite’s remaining assets and related liabilities as of June11, 2009 are reflected in the June 30, 2012 and December31, 2011 condensed consolidated balance sheets as Assets held for sale by assignee and Liabilities related to assets held for sale by assignee. Additionally, the related condensed consolidated statements of operations and cash flows include all Just-Rite business activity for all periods presented, which are reflected as Income (loss) from Discontinued Operations, Net of Taxes. All material intercompany transactions and balances have been eliminated in consolidation. (3)Going Concern The accompanying condensed consolidated financial statements have been prepared and are presented assuming the Company’s ability to continue as a going concern. The construction industry in which the Company is operating has been impacted by a number of adverse factors over the past five years. As a result, the Company has incurred losses during the six and three months ended June 30, 2012 and during each of the previous five years. Our independent registered public accounting firm issued its report dated March 29, 2012, in connection with the audit of our financial statements as of December 31, 2011 that included an explanatory paragraph describing the existence of conditions that raise substantial doubt about our ability to continue as a going concern. The accompanying consolidated financial statements do not include any adjustments relating to the recoverability and classification of asset carrying amounts or the amount and classification of liabilities that might result from the outcome of this uncertainty. - 6 - (3)Going Concern – (Continued) As more fully discussed in Notes 11 and 19, during the second quarter of 2012, the Company obtained a line of credit for up to $500,000from Q.E.P., Co., Inc. (“QEP”) and entered into merger discussions with QEP (a merger agreement with QEP was eventually executed on July 30, 2012 – see Note 19 for further discussion).Amounts due under the line of credit are repayable upon the earlier of December 14, 2012 or sixty (60) days following the stockholders meeting to be held to approve the merger transaction.Funding under the line of credit is to be used to meet the Company’sworking capitalneeds for the period of time necessary to obtain a favorable vote on the merger transaction from its stockholders, and to fund transaction costs that will be incurred in connection with the proposed merger, which are estimated to be in the range of $200,000 to $225,000. In addition to the line of credit and merger discussions, management has taken several steps and is considering additional actions to improve our operating and financial results, which we hope will be sufficient to provide us with the ability to continue as a going concern, including the following: ● We are continuing to evaluate and implement additional cost reduction initiatives to reduce unnecessary costs in our operations and to conserve working capital. ● We are making greater efforts to increase sales in additional geographic markets by seeking new distributors, and we are investigating establishing arrangements with other manufacturers to produce and sell our products in certain markets. ● We are attempting to develop new product offerings as well as seeking new products from other manufacturers to expand our product lines. ● We are making efforts to establish arrangements with prospective customers to manufacture various products for them under private label arrangements. There can be no assurance that the above actions will be successful, and we do not have sufficient cash or line of credit to sustain operations for any significant period beyond the date of the special meeting of stockholders if we were to remain an independent public company.Based on historical experience, it is doubtful that we would be able to obtain new debt financing in an amount sufficient to repayour line of credit, as well as to provide the amount of additional funds necessary to sustain operations for any significant period thereafter.Accordingly, if the merger agreement is not approved by our stockholders, we would have to quickly seek strategic alternatives, including trying to find other potential investors, possibly a new buyer, as well as the possibility of renegotiating the terms of our line of credit with OEP, or ultimately being forced to liquidate our operations. The extent and duration of the construction industry’s continued unfavorable conditions due to the adverse economic conditions now existing in the general economy, its effect on demand for our products, and consequently our results of operations and our ability to maintain adequate liquidity to continue as a going concern cannot be determined. (4)Assignment for the Benefit of Creditors On June 11, 2009, Just-Rite entered into an Assignment for the Benefit of Creditors (the “Assignment”) with Michael P. Phelan, Vice President of Michael Moecker and Associates (the “Assignee”). In connection with the Assignment, Just-Rite transferred all of its assets, subject to any liabilities thereof, to the Assignee, a non-affiliated party, who is winding down, selling and liquidating the assets of Just-Rite for the benefit of creditors in accordance with the laws of the State of Florida. We have not operated any of the assets or the business of Just-Rite since the date of the Assignment. As a result of the Assignment, Just-Rite operations are presented as discontinued operations for the six and three months ended June 30, 2012 and 2011. All remaining Just-Rite assets are considered held for sale and are reported on the financial statements as “Assets held for sale by assignee”. - 7 - Discontinued Operations Effective with the Assignment (Note 4), we discontinued all of Just-Rite’s operations, and Just-Rite became a non-operating subsidiary. The Assignee is winding down, selling and liquidating the assets for the benefit of creditors in accordance with the laws of the State of Florida. As a result, all of Just-Rite’s results of operations are presented as discontinued operations for the six and three months ended June 30, 2012 and 2011. Just-Rite did not have any sales during the six and three months ended June 30, 2012 or 2011. Pretax income (losses), amounting to $0 and $2,000 during the six and three months ended June 30, 2012, and ($177,000) and ($66,000) during the six and three months ended June 30, 2011, were reported as discontinued operations. The operating results incurred during the respective periods were from the Assignee’s efforts to liquidate assets. No income taxes were allocated to the operating results for any of the respective periods. The carrying amount of the remaining major classes of “Assets held for sale by assignee” and “Liabilities related to assets held for sale by assignee” of Just-Rite that was transferred to the Assignee are as follows: June 30, December 31, Deferred rental income $ $ — Total current assets held for sale by assignee — Property, plant and equipment, at cost, net of accumulated depreciation of $48,000 at June 30, 2012 and December 31, 2011, respectively $ $ Other assets Total non-current assets held for sale by assignee Total assets held for sale by assignee $ $ Accounts payable and accrued expenses Current portion of long term debt Total current liabilities related to assets held for sale by assignee $ $ The above liabilities exclude $147,000 pertaining to charges incurred by Imperial after the Assignment date on behalf of the Assignee.The amounts payable by Just-Rite to Imperial are eliminated in consolidation. See Note 16(b) for discussion of a loss contingency recorded by Imperial as result of being a guarantor of certain Just-Rite obligations. Assets held for sale by assignee are recorded at their estimated realizable value, and the liabilities related to assets held for sale are recorded at their estimated amounts payable, upon conclusion of the Assignment process.Just-Rite has not obtained either (a) a final court order for the conveyance of assets, (b) a settlement with creditors or (c) a court action granting Just-Rite relief from the creditor’s claims.It cannot be determined when the Assignment will be completed. Also, since the Assignment process has not been completed, it is possible, although not likely, that the ultimate proceeds from the disposition of the assets held for sale by assignee, and the settlement of liabilities related to sale by assignee could be at amounts materially different than the carrying amounts reflected in the consolidated financial statements. (6)Fair Value of Financial Instruments Financial instruments consist of cash and cash equivalents, accounts receivable, accounts payable, the current portion of long-term debt, and debt instruments included in other long-term debt. At June 30, 2012 and December 31, 2011, the fair values of cash and cash equivalents, accounts receivable and accounts payable approximated their carrying values due to the short-term nature of these instruments.Based on current borrowing rates for similar types of borrowing arrangements, the carrying amount of the line of credit does not materially differ from fair value as of June 30, 2012. - 8 - (7)Trade Account Receivables Trade accounts receivable, net, consisted of the following at: June 30, December31, Accounts receivable, gross $ $ Allowance for doubtful accounts (52,000 ) (55,000 ) $ $ (8)Inventories Inventories, net, consisted of the following at: June 30, December31, Raw materials $ $ Finished goods Packaging materials Allowance for obsolete and slow moving inventory (16,000 ) (16,000 ) $ $ (9)Capitalized Software During fiscal 2011, we began the implementation phase of a new accounting software system.The accounting software system was placed into service during the first quarter of fiscal 2012.We recorded costs related to the software implementation pursuant to Financial Accounting Standards Board ASC 350-40, Intangibles – Goodwill and Other – Internal-Use Software (“FASB ASC 350-40”).FASB ASC 350-40 provides for the capitalization of certain internal payroll and payroll-related costs and other costs that are directly related to the development of certain systems for the internal use of the Company.All costs that are not capitalized under FASB ASC 350-40 are recorded as an operating expense as incurred. The total costs capitalized through June 30, 2012 for the new accounting software system was approximately $128,000, which is being depreciated over its estimated useful life of three years.Of this amount, $87,000 was financed under a capital lease. (10)Product Warranty We provide our customers with limited warranties on certain manufactured products. Limited warranties generally range from 5 to 10 years. Warranty reserves are established based on known or probable claims, together with historical experience factors. Management periodically assesses the adequacy of its recorded warranty liability and adjusts the amount as necessary. The warranty reserve is included in the accompanying condensed consolidated balance sheets in accrued expenses and other liabilities. Product warranty accrual activity was as follows: June 30, December31, Beginning balance $ $ Warranty provision Warranty payments (16,000 ) (61,000 ) Ending balance $ $ - 9 - (11)Line of Credit On June 18, 2012, we entered into Bridge Loan and Security Agreements (the “Loan Agreements”) with QEP as the Lender.Such line of credit was made in anticipation of a proposed merger of us and QEP (see Note 19 for a full description of the merger).Pursuant to the Loan Agreements, QEP agreed to provide us a $500,000 line of credit, subject to a number of conditions (the “Line of Credit”).The principal terms and conditions of the Loan Agreements are as follows: ● The loan proceeds from the Line of Credit are to be used to fund our working capital needs and the transaction costs of the proposed merger. ● The Line of Credit is secured by a first lien on substantially all of our assets and is subject to certain financial covenants and other restrictions and limitations. ● We may receive advances under the Line of Credit of up to $100,000 from QEP during each 30-day period of the loan until borrowings reach a maximum of $500,000. Additional advances within any such thirty day period may be advanced at the discretion of QEP. ● Interest accrues and is paid monthly at the rate of 10% per annum on the amount of outstanding borrowings. ● The principal balance, together with accrued and unpaid interest is due and payable upon the earlier of (a) December 14, 2012 or (b) sixty (60) days following the date upon which we hold a stockholders meeting to approve the merger transaction. As of June 30, 2012, the Company had $100,000 of borrowings outstanding and $400,000 available to borrow under the Line of Credit. As of the date of filing of this Form 10-Q, we had $230,000 of borrowings outstanding under the Line of Credit. (12)Sale-Leaseback of Manufacturing Facility In November2008, we sold our Winter Springs, Florida manufacturing facility under the terms of a sale-leaseback agreement.In connection with such closing, we entered into a five year lease for this property. The lease contains two five year renewal options, and also provides us with an option to repurchase the facility at a price defined in the agreement at any time after two years, during the term of its lease period. Since we have an option to repurchase the property, the sale has been treated as a financing and the net sales proceeds of $1,134,000 were recorded as secured financing as of the date of the transaction, with certain adjustments to be recorded from period to period. The secured financing amount recorded was $1,146,000 as of June 30, 2012 and December31, 2011, respectively, and will remain as a long-term obligation until the lease expires or the option to purchase is exercised. As a result, the property will remain an asset and will continue to be depreciated for financial statement purposes. (13)Share-Based Compensation We recorded compensation expense of $0 for the six and three months ended June 30, 2012, and $25,000 and $10,000 during the six and three months ended June 30, 2011, respectively, associated with the granting of options and vesting of restricted stock.As of June 30, 2012, there was no future share-based compensation related to previous awards under the 2006 Plan. - 10 - (13)Share-Based Compensation – (Continued) Activity in 2012 is presented in the following table: Number of Shares Weighted Average Exercise Price Per Share Weighted Average Remaining Life Options outstanding at January1, 2012 $ Options Granted — — — Options Exercised — — — Options Cancelled — — — Options Outstanding at June 30, 2012 Options Vested at June 30, 2012 Options Exercisable at June 30, 2012 (14)Basic and Diluted Loss Per Common Share Anti-dilutive common stock equivalents are not included in our loss per share calculations. Due to the loss, all common stock equivalents were excluded from the diluted per share calculation for the six and three months ended June 30, 2012 and 2011 because their inclusion would have been anti-dilutive. There were 123,250 anti-dilutive common stock equivalents at June 30, 2012, consisting of stock options that had exercise prices ranging from $0.35 to $0.79 per share. There were 131,125 anti-dilutive common stock equivalents at June 30, 2011, consisting of 123,250 stock options that had exercise prices of ranging from $0.35 to $0.79 per share, and 7,875 shares subject to unvested restricted stock units (these shares vested and were issued during the fourth quarter of fiscal 2011). (15)Stockholders’ Equity (a)Preferred stock At June 30, 2012 and December31, 2011, we had authorized 2,000,000 shares of preferred stock, $.01 par value per share, of which no shares were issued and outstanding. The preferred stock is issuable in series, each of which may vary, as determined by the Board of Directors, as to the designation and number of shares in such series, the voting power of the holders thereof, the dividend rate, the redemption terms and prices, the voluntary and involuntary liquidation preferences, the conversion rights and the sinking fund requirements. (b)Common stock At June 30, 2012 and December31, 2011, we had authorized 10,000,000 shares of common stock, $.01 par value per share, of which 2,566,210 shares are issued and outstanding. - 11 - (16)Commitments and Contingencies (a)Contingencies Legal Proceedings Asbestos Litigation Premix is a defendant together with non-affiliated parties in nineteen claims (ten of which include Imperial as a defendant) which allege bodily injury due to exposure to asbestos contained in products manufactured in excess of thirty (30) years ago.The table below lists each of these pending claims, in addition to the court in which the action is pending and the date that Premix and/or Imperial was served with the complaint. STYLE OF CASE COURT/TRIBUNAL CASE NUMBER DATE OF SERVICE OF COMPLAINT Marilyn Adair v. Premix, et al 15th Judicial Circuit - Palm Beach County 07-9343 June 29, 2007 Edward Pryzbyla v. Premix, et al 17th Judicial Circuit-Broward County 09-053844-07 November 4, 2009 Nancy Henley v. Imperial, Premix, et al 13th Judicial Circuit - Hillsborough County 09-27856 March 12, 2010 Bruce Weisemann v. Premix, et al 13th Judicial Circuit - Hillsborough County 10-005365 March 17, 2010 Shirley Picklo v. Premix, et al 13th Judicial Circuit - Hillsborough County 10-000262-07 April 21, 2010 Betty Trowsse v. Imperial, Premix, et al 13th Judicial Circuit - Hillsborough County 10-02779 May 5, 2010 Edward Evans v. Imperial, Premix, et al 11th Judicial Circuit - Miami-Dade County 10-9106-CA-42 May 13, 2010 Herman Roberts v. Premix, et al 13th Judicial Circuit - Hillsborough County 10-006329 July 2, 2010 Lawrence McFarlin v. Premix, et al 13th Judicial Circuit - Hillsborough County 10-007786 August 5, 2010 Pauline Marley v. Imperial, Premix, et al 11th Judicial Circuit - Miami-Dade County 10-17557-CA-42 August 6, 2010 Isabel Perry v. Imperial, Premix, et al 17th Judicial Circuit-Broward County 10-23096 September 24, 2010 Craig Comes v. Imperial, Premix, et al 13th Judicial Circuit - Hillsborough County 10-014949 November 12, 2010 Julius B. Sanders v. Imperial, Premix, et al 17th Judicial Circuit-Broward County 11-016176 August 17, 2011 James R. Williams v. Premix, et al 13th Judicial Circuit - Hillsborough County 11-8564Z November 2, 2011 Timmy King v. Imperial, Premix et al 11th Judicial Circuit – Miami-Dade County 12-0075-CA-42 February 13, 2012 Alan J. Hantak v. Premix, et al 11th Judicial Circuit – Miami-Dade County 12-15235-CA-42 April 26, 2012 Carol Clarke v. Imperial, Premix et al 11th Judicial Circuit – Miami-Dade County 12-01546-CA-42 April 26, 2012 Simonne Fortin v. Imperial, Premix et al 11th Judicial Circuit – Miami-Dade County 12-21444-CA-9 July 12, 2012 Vernon Berga v. Premix et al 17th Judicial Circuit – Broward County 12-21015-CA (27)
